Exhibit 10.9

Named Executive Officer Merit Increases

Effective January 28, 2007

 

Name / Title

   2007 Annual
Base Salary

Neil S. Novich
Chairman, President and
Chief Executive Officer

   $ 850,000

Jay M. Gratz
Executive Vice President,
Chief Financial Officer and
President – Ryerson Coil Processing

   $ 525,300

Gary J. Niederpruem
Executive Vice President

   $ 525,300

Stephen E. Makarewicz
President – Ryerson South

   $ 335,000

James M. Delaney
President – Global Accounts Division

   $ 280,152